Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 1 of 12 PageID# 2496
          UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION
                         MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                                                                                 D.G. Sweigert, c/o
                                                                                      P.O. Box 152
                                                                                  Mesa,AZ85211


                                                                                       July 9,2019


Jason Goodman,CEO
Multimedia Systems Design,Inc.
252 7th Avenue                                                                     fl VE B
Suite 6-S
New York, NY 10001
                                                                          JUL I 2 2019
Clerk ofthe Court, Room 3000                                         CLERK, U.S. DISTRICT COURT
U.S. District Court                                                        RICHMOND, VA
701 E. Broad St.
Richmond, VA 23219



MATTER:                 STEELE V. GOODMAN,17-CV-00601-MHL

                        District Judge M.Hannah Lauck
SUBJECT:                MISSING DOCUMENT FROM COURT DOCKET



Good Morning:


1.       The attached letter, dated July 1,2019, was sent via U.S. Priority Mail to the Clerk ofthe
Court, as indicated in the accompanying Certificate of Service(dated July 1,2019). This
document was delivered to the U.S. Court House by the U.S. Postal Service on July 3,2019.
These documents(see attached) were not filed in the docket. This appears to be an excusable
error.



                                              Sincerely,

                                           'p.
                                              D. G. Sweigert
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 2 of 12 PageID# 2497
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                        MATTER; STEELE v. GOODMAN,I7-CV-00601-MHL




                                                                              D.G.Sweigert, c/o
                                                                                  P,0, Box 152
                                                                                Mesa,AZ85211
                                                                SDoliation-notice(a)mailbox.ore




                                                                                    July 1,2019
Jason Goodman,CEO
Multimedia Systems Design,Inc.
252 7th Avenue
Suite 6-S
New York, NY 10001

Clerk ofthe Court, Room 3000
U.S. District Court
701 E. Broad St.
Richmond, VA 23219


MATTER:                STEELE V. GOODMAN,17-CV-00601-MHL

                       District Judge M.Hannah Lauck


SUBJECT:              PART TWO - ATTEMPTED FRAUD ON THE COURT BY
                       DEFENDANT GOODMAN




REF:(a)                MANUAL CHAVEZ,111(DOB 03/21/1986), AZ DL D01566834


Good Morning:


1.     This letter addresses the allegation that you(Defendant Jason Goodman)have conspired
with yet another "CrowdSource The Truth"(CSTT)social media side-kick (ref:(a))to suborn
perjury and submit tainted evidence (under oath)to this Court to support your wild speculative
conspiracy theory insinuations that ignore the truth.
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 3 of 12 PageID# 2498
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,I7-CV-0060I-MHL




2.      Your attention is kindly directed to ECF Doc. No. 134. para. 13. shown below.


     13. On or around June 2019, Manuel Chavez III voluntarily shared some of his personal

        emails with Defendant. Among these were messages Chavez claims are communications

DEFENDANTS RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 7




     from Thomas Shcenberger, an individual unknown to Defendant who may in fact be

     highly placed in the organization ofthe monetized conspiracy to harass and defame

     Defendant Goodman. The emails from Shoenberger provide talking points for a plan to

     attack Defendant Goodman's reputation with false allegations claiming Goodman is an

     agent ofIsrael and / or paid by Mossad.



3.      As you admit in the above cite, you have little or no knowledge of Thomas Shoenberger.
The following information might illuminate your understanding ofthe false narrative you are
publishing that conflates the undersigned with "the organization ofthe monetized conspiracy".
4.      Your CSTT side-kick ref:(a) maintains several YouTube channels; e.g. DEFANGO TV,
MERLIN DEFANGO and LARP WARS. In June 2019 ref:(a)published for wide distribution a
dozen YouTube social media videos discussing Thomas Shoenberger and the acrimonious
disputes between the two over the corporation SHADOWBOX STRATEGIES. Apparently, ref:
(a), Mr. Shoenberger and Trevor Fitzgibbon(former client ofPlaintiff's attorney).
5.      As shown below, ref:(a)has filed a Temporary Restraining Order(TRO)against Mr.
Shoenberger in the courts of Carson City, Nevada(Case No. 19 PO 00276 IC).
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 4 of 12 PageID# 2499
                UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                        RICHMOND DIVISION
                                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




 Busted lestat telling lies again about Steven.hiss.and Thomas Schoenberger.:,




                                 CaseNo. 19*00027610
                                        ' .TBEJlOTlCECOVOTOFCAMONTOWNSm
                                               roRCABSONCrrV,STATEOFWVA1>A ^
                                             IN*
                                             IN AND

                                                                               TEMTORARVreOTCCnONOTOW
  I. .   ■          s

                            MANUEL CHAVEZ III.             AppUcanl*
                    7


                    9
                            mOMAS ANDREW SCHOENBEFOBR                                 sRASSMENT NR820059A
                    9
                                                       Adverse Parly.
                                                                                   .....OJAtASSAUUWS200378
               10
                                                                                            i: MAV31.20W
              11
                        r

             »;i'           0:50/1:53



                                                        Busted lestat telling lies again about Steven biss
                                                        and Thomas Schoenberger
                                                        LARP WARS
                             cahti.:                    1 week ago • 354 views
                                                        Lestat Is still made about not being about to extort more money. So today
                                                        tie's claiming ttiat phone call where I showed Steve biss ...




Published on Jun 24,2019
Lestat is still made about not being about to extort more money. So today he's claiming that
phone call where I showed Steve biss number and talked to him is now apparently Thomas.
What an idiot



                             Internet URL: httDs://www.youtube.com/watch?v=svJhLWwExWw



6.           There have been dramatic videos related to the dispute between Mr. Schoenberger and
ref:(a), who have accused each other oflying, spreading "disinformation" and quibbling about
the formation ofSHADOWBOX STRATEGIES. Both parties have very recently provided
testimony in the following case:
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 5 of 12 PageID# 2500
               UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                RICHMOND DIVISION
                                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                                                   U.S. District Court
                                                   for the District of Columbia
                                                   RICH V. BUTOWSKY et a!
                                                   CASE#: I:18-cv-00681-RJL
                                                   Judge Richard J. Leon

7.           In these recent YouTube videos it has been clearly stated by ref:(a)that it is his
testimony in the above case that he was a member ofa group of"reputation protection"
operatives allegedly directed by Matt Couch(defendant ion the above cited action). Ref:(a)has
distributed in a widely pervasive manner,electronic messages from Matt Couch to support his
testimony. Ref:(a)has also been vocal about evidence that he has furnished to you as well. See
below:



 i:3Ubpo.CQci.comcilia(ic.c.:;A3i.oii;R!ch Lawsurt- defango tv 6y22.'20l9


                   a    e    a     a    o     q




                                                                     Matt Couch ^ sent you a
                                                                                Direct Message.

                                                                      t'o.. ■: 'Ti t          Q-.S troo' 'tv. tfc'n j
                                                                      >it-'cc          .;ascn G>'>c ffon !•> c". 7h.-
                                                                      ;jU;TC,T o' j                     J A.-ru't
                                                                      V                         tus -usyt ijc rnj
                                                                              • 01.-1 cit             ! javcM .vjr, al
                                                                      ri fji-s .".tn J                   f.ur       tVi.jti
                                                                                                      e ur^5f•Hl^e 3
                                                                      lojf.          I ;Tf.s jascai A-as rt- rj ;>ai ;
                                                                      SI ."7-3 a                        no/.' l,o :c
                                                                                 a                     Locf<-f :r.

                                                                                  S7C-X a av"*"'. f'crtt V.V/'.jn
                                                                      P ar>-                '.(•ol y-vrn tlo    J.ison
                                                                      3CA;fv: c.it Vto! ?.* V/'.-tn IS po.-r-jj
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 6 of 12 PageID# 2501
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                    RICHMOND DIVISION
                                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




    W.:\TC M[^D r■.            - ry. ^                               subpoena compliance - Aaron Rich Lawsuit -
                                                                     defangotv 6/22/2019
                                                                     Defango TV
            *'\fj     ;■ ,   .■;: '•£- l- V.r'"\i''ji't              Streamed 1 week ago • 1,632 views
                                                                     Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. I think a
                                                                     few people are going to really dislike this stream but it's ...
                                                          3:41:55
  o T>ErM60 /L




Streamed live on Jun 22,2019
Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. I think a few people are going
to really dislike this stream but it's for Court Records and whatnot. So we are getting everything
on the table and building the files to FTP to the Lawyer. Any striking or anything is going to be
interfering with a federal case.


            Internet URL: https://www.voutube.com/watch?v=pB7NiF 1 ADZg&t=7427s




                                              Matt Couch # sent you a
                                                             Direct Message.

                                                 Ycu (j 'Jn • qe! livs from me. f?oni a
                                                 Source             jtison Goc imar^ is on iht
                                                 payro'S of c2 nian named Aeian
                                                 NMchan A-nan h.as Jason dc ng -wo.'k
                                                 partly ou* of p'ackmau Jason was at
                                                 parties v.dh a producer tn-med Brian
                                                 Singer an ) there v/efe underaged
                                                 Poys and Ciris .Jason was tieinq paid
                                                 S2 783 a '.veek ano its riov/ up to
                                                 $7800 a '.vcek (..aura Locme: is
                                                 making $7000 a week from K'licnan
                                                 B ack C..::e feed trem info Jason
                                                 found out mat .\t-i;chan is pavmd
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 7 of 12 PageID# 2502
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,I7-CV-0060I-MHL




8.     The enlarged video screen-shot from the above video content demonstrates that the
source ofthe "Black Cube rumor" was apparently Matt Couch - and NOT the undersigned as
you continuously report. As discussed in the previous letter on this subject, dated June 30"',
2019, you have implicated the undersigned as the source ofthe "Black Cube" rumor. To refresh
your memory the rumor states that you and Laura Loomer were being paid by a Black Cube
operative, stated by ref:(a)and NOT by the undersigned.



                                do not tc-li anyone ho.v you got O^is
                                info Goocman's job is to detJect
                                attention from Rahni Emanue!.
                                Chuck Schuxer and DWS Rahm
                                sece'Jy paid Pakistani prosecutors 3
                                ni ■ !on m hush money in r.'arch 2C02
                                to make a ton of fraud charges go
                                away The n-^r.ey came from israei
                                The Av/an's have been spying for
                                Israel s nce 2007-200S v.ithi Schumer
                                as tne king p:n Now Wi'chan works
                                v.(!h a gir/ named    Hersh 1 know
                                you and T and others kno w some of
                                tins stuff but now you kr^ow the fu-
                                story AJso. A'an Dershovatz has over
                                7 hours of Orgy island vid hidden and
                                his Md file IS cared Insurance, the
                                same name as Schunier's boy
                                Anin.ony Wiener Please keep my
                                nam.e out of this I focus on Vegas
                                and Seth But tins is blo'.v away stuff
                                Goodman wr; freak wrren you expose
                                tfis It comes directiy from a CIA guy
                                on our team
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 8 of 12 PageID# 2503
       UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                 RICHMOND DIVISION
                      MATTER; STEELE v. GOODMAN,17-CV-00601-MHL




                  YOUTube               derango jason goodman




            Jason Goodman and Defango Collude on Conspiracy Theory
                 Ffoe Spe<jch Fa* Use

                                                                          34 views

            +       A-                                                    id' 9>



           Internet URL: https://www.youtube.com/watch?v=It5SFuVxhMM&t=266s



                                        TRANSCRIPT OF DISCUSSION


REF:(A):            Oh,Jason Goodman is calling me. Hello Jason Goodman.
GOODMAN:            Manual Chavez,how are you.
REF:(A):            I am doing alright,just heading to Arizona right now.
GOODMAN:            OH,ok. So 1 guess you are in a bit ofa drive. 1 don't know if you had a
                    chance to see my messages, but one thing 1 would really like to get-if
                    your able to send it-is either a screen capture from Patreon of. uh.. the
                    dash board, or the initial e-mail Patreon that sends you that says
                    AMABISS has become a Patreon and shows an e-mail ofthat account.
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 9 of 12 PageID# 2504
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-0060I-MHL




REF:(A):              I can send that over to you no problem, actually. Garble. I actually did
                      get that e-mail .and.. all.. uh.. and I have a couple of messages for how
                      ever many months she was on my thing and I will send you like a copy of
                      that it shows the date and what e-mail she was using.


GOODMAN:              Something you would write to the Bar Association saying "hey,look,this
                      judge determined that it is likely that Biss is making these inappropriate
                      payments. He is not supposed to be paying you,if you're his client, and
                      particularly if that payment is coming at a time you are engaged in
                      activities like making videos about his lawsuit, that spread allegations out
                      across the Internet, that aren't true. Things like that. So, that is my
                      position that he had someone paying you to do that stuff. He's been
                      working with Robert David Steele, you were working for Robert David
                      Steele, at the time, Sweigert [undersigned] was working with you, Tyroan
                      Simpson was working with you and Sweigert and these are the elements of
                      conspiracy.
REF:(A):              Yeah,I mean you got the conspiracy down pretty well. I mean. I will send
                      you everything that shows she was on my Patreon and she was paying me
                      on Patreon,for sure. But, was I working in concert with Dave Acton
                      [undersigned] and those guys, yeah,f_ck it, why not. I will say whatever.
                      (Laughter)


10.     There are other issues associated with your ECF Doc. No. 134, para. 12. Amongst
these legal insufficiencies,(i) whether or not the purported evidence you propound rises to the
level ofsufficiency in the light ofthe Federal Rules ofEvidence, and (ii) your use of hearsay to
attempt to attribute comments to the undersigned made by ref:(a)about Black Cube (as
broadcast in the video you have described as EXHIBIT I, to ECF Doc. No.78).
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 10 of 12 PageID# 2505
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION
                        MATTER: STEELE v. GOODMAN,I7-CV-00601-MHL




 11.    The legal sufficiency ofthe electronic messages you provide as evidence also present an
 open question considering the legal sufficiency requirements ofthe F.R.E.. As the public record
 clearly demonstrates, you have had a long-standing relationship with ref:(a)dating back to the
 infamous"Who Spoofed the Seth Rich Files" episodes ofCSTT (first two weeks of June 2017-
 immediately prior to your closure ofthe Port of Charleston, S.C. on June 14,2017 due to your
 CSTT YouTube video podcasts).




                                                                                          I
 I hereby attest that the foregoing is true and accurate under the penalties ofpeijury on this Jj
 day of June, 2019.


                                                      13 r-j-                                       /


                                                                D.GEORGE SWEIGERT,C/O
                                                                                   P.O. BOX 152
                                                                               MESA,AZ 85211


 Attached: Copies sent to other district courts
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 11 of 12 PageID# 2506




                                UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                     Plaintiff,             17-CV-00601-MHL


                    -against-

  JASON GOODMAN,

                                   Defendant.




                                  CERTIFICATE OF SERVICE


 It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

 with First Class mail postage affixed and addressed to the following parties:

  Clerk of the Court                Jason Goodman                    Susan A. Holmes
  U.S. District Court              252 7th Avenue                   (Lutzke)
  701E.Broad St.                    Suite 6-S                        2608 Leisure Drive
  Richmond,VA 23219                 New York, NY 10001               Apt.B
                                                                     Ft. Collins,CO 80525


 I hereby attest that the foregoing is true and accurate under the penalties of perjury on this

 day of July, 2019.


                                                                                                  /


                                                                   D.GEORGE SWEIGERT,C/0
                                                                                      P.O. BOX 152
                                                                                   MESA,AZ 85211
Case 3:17-cv-00601-MHL Document 142 Filed 07/12/19 Page 12 of 12 PageID# 2507




                                 UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                     Plaintiff,           17-CV-00601-MHL


                     -against-

  JASON GOODMAN,

                                    Defendant.




                                   CERTIFICATE OF SERVICE


 It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

 with First Class mail postage affixed and addressed to the following parties:

  Clerk of the Court                Jason Goodman                  Susan A. Holmes
  U.S. District Court               252 7th Avenue                 (Lutzke)
  701 E.Broad St.                   Suite 6-S                      2608 Leisure Drive
  Richmond, VA 23219                New York,NY 10001              Apt. B
                                                                   Ft. Collins, CO 80525


 I hereby attest that the foregoing is true and accurate under the penalties ofpequry on this ^
 day of July,2019.


                                                                                                  /


                                                                D.GEORGE SWEIGERT,C/O
                                                                                   P.O. BOX 152
                                                                                 MESA,AZ 85211
